The Court of Civil Appeals for the First Supreme Judicial District has certified to this court the following statement and question:
"This suit was brought April 15, 1901, by Adolph Seidel to recover of E.C. Laas $300 out of a note for $500, alleged to have been by him due and payable to C.W. Laas, deceased, at his death. Seibel sues in behalf of his wife, Nellie, who is alleged to be the daughter of deceased. It is averred that deceased died testate on the 16th day of November, 1899. That his will was duly probated and that by its terms, Nellie, his daughter, was bequeathed the sum of $300 to be paid her out of the note sued on. That the estate of deceased was solvent. The petition contains no allegation that no administration is pending on the estate and that none is necessary, nor any other allegation bringing it within any of the exceptions to the general rule that in order for an heir or legatee to maintain a suit against a debtor of an estate he must allege and prove that no administration is pending, none necessary, or some other facts entitling him to sue as heir or legatee. The petition contained all other necessary allegations. The pleadings are lengthy and it is not deemed necessary to set them out at length. For the purposes of this certificate, the above statement of the substance of the petition is believed to be sufficient. *Page 444 
"E.C. Laas interposed a general demurrer and special exceptions to the petition, which were overruled, and on trial judgment was rendered against him for the amount sued for. The case is here on appeal by him and is now pending on motion for rehearing, we, at a former day of this term, having reversed the judgment and remanded the cause chiefly because of the failure of plaintiff to allege no administration pending and none necessary.
"None of the special exceptions of appellant make the point last stated, but his general demurrer was presented and acted on.
"The question, the answer to which must control our action on the motion for rehearing, is, can the absence of the allegation that no administration was pending and none necessary be taken advantage of by general demurrer, and this question we respectfully certify for your decision."
We answer that the want of an allegation that "no administration was pending and that none was necessary" could properly be raised upon a general demurrer to the petition.
A general demurrer has the effect to admit as true for that purpose all facts which are alleged in the pleading challenged, as well as all facts which may reasonably be inferred from the facts alleged. If a fact necessary to be proved to sustain a recovery on the part of the plaintiff be neither alleged in the petition nor fairly inferable from facts alleged, a demurrer to the petition must be sustained. Canales v. Perez, 65 Tex. 293; Warner v. Bailey, 7 Tex. 517. If the plaintiff in this case had alleged that there was no administration upon the estate of the decedent and no necessity for such administration, but had failed to prove it upon a trial, judgment must have been given for the defendant. Can the existence of those facts be inferred from the allegations of the petition in this case? It is claimed that the allegation that the estate was solvent would support the inference that "there was no administration nor necessity for administration." The estate might be solvent, and yet there would be a necessity for administration to pay the debts and to settle the affairs of the estate, to get it in proper shape for distribution among the heirs. The law does not provide that administration shall be had upon insolvent estates only nor that heirs may sue for the property if the estate be solvent.
In Richardson v. Vaughan, 86 Tex. 93, this question was raised by an exception that "the plaintiffs had no right to institute and prosecute the suit as the heirs of John P. Richardson." The trial court sustained the demurrer and dismissed the case, which judgment was affirmed by the Court of Civil Appeals, and upon writ of error to this court, the judgment was affirmed. That case is directly in point and settles the question certified to this court, for the objection was raised in that case by what was practically a general demurrer. The report of the case in 86 Texas does not show the manner in which the question arose, but the report of the decision of the Court of Civil Appeals shows that the question was raised as stated. 22 S.W. Rep., 1112. *Page 445